        Case: 3:19-cv-01007-wmc Document #: 73 Filed: 08/18/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN

 DRIFTLESS AREA LAND CONSERVANCY
 and WISCONSIN WILDLIFE FEDERATION,

 Plaintiffs,

         v.
                                                            Case No. 19-cv-1007-wmc
 MICHAEL HUEBSCH, REBECCA VALCQ, and
 ELLEN NOWAK, Commissioners,
 and PUBLIC SERVICE COMMISSION OF
 WISCONSIN,

 Defendants,

         and

 AMERICAN TRANSMISSION COMPANY
 LLC, ATC MANAGEMENT INC.,
 ITC MIDWEST LLC,
 and DAIRYLAND POWER COOPERATIVE,

 Intervenor-Defendants.


                        JOINT PROPOSED MODIFIED SCHEDULE



        Pursuant to this Court’s August 11, 2020 order, Plaintiffs Driftless Area Land Conservancy

and Wisconsin Wildlife Federation, Defendants Michael Huebsch, Rebecca Valcq, Ellen Nowak,

and Public Service Commission of Wisconsin, and Intervenor-Defendants American Transmission

Company LLC, ATC Management Inc., ITC Midwest LLC, and Dairyland Power Cooperative

hereby submit this Joint Proposed Modified Schedule.

        The parties met and conferred on August 17, 2020, by telephone. The parties have agreed

on the proposed schedule addressed below.



                                                1
      Case: 3:19-cv-01007-wmc Document #: 73 Filed: 08/18/20 Page 2 of 3



Event                                               Date
Intervenor-Defendants’ initial disclosures          August 31, 2020
Plaintiffs’ response to intervenors’ joint
                                                    No later than September 8, 2020
motion to dismiss
Intervenors’ reply in support of joint motion
                                                    10 days after plaintiffs’ response
to dismiss
Deadline for dispositive motions                    unchanged
Close of discovery                                  unchanged
Deadline for Rule 26(a)(3) disclosures and
                                                    unchanged
motions in limine
Deadline for Rule 26(a)(3) objections and
                                                    unchanged
responses to motions in limine
Final Pretrial Conference                           unchanged
Trial                                               unchanged


      Respectfully submitted this 18th day of August, 2020.



Attorneys for Defendants                            Attorneys for Plaintiffs

/s/ Christianne Whiting                             /s/ Stephen P. Hurley
Cynthia E. Smith                                    Stephen P. Hurley
Chief Legal Counsel                                 Catherine E. White
Christianne Whiting                                 Hurley Burish, S.C.
Assistant General Counsel                           33 East Main Street, #400
Public Service Commission of Wisconsin              P.O. Box 1528
4822 Madison Yards Way, 6th Floor                   Madison, WI 53703
Post Office Box 7854                                T: (608) 257-0945
Madison, WI 53707                                   F: (608) 257-5764
Cynthia.smith@wisconsin.gov                         shurley@hurleyburish.com
Christianne.whiting@wisconsin.gov                   cwhite@hurleyburish.com

                                                    Howard A. Learner
                                                    Rachel L. Granneman
                                                    Environmental Law & Policy Center
                                                    35 East Wacker Drive, Suite 1600
                                                    Chicago, IL 60601
                                                    T: (312) 673-6500
                                                    F: (312) 795-3730
                                                    hlearner@elpc.org
                                                    rgranneman@elpc.org




                                                2
      Case: 3:19-cv-01007-wmc Document #: 73 Filed: 08/18/20 Page 3 of 3



Attorneys for Intervenor-Defendant Dairyland Attorneys for          Intervenor-Defendant   ITC
Power Cooperative                            Midwest LLC

/s/ Justin W. Chasco                               /s/ Lisa M. Agrimonti
Justin W. Chasco                                   Lisa M. Agrimonti
Wheeler, Van Sickle & Anderson, S.C.               Haley L. Waller Pitts
44 East Mifflin Street, Suite 1000                 John P. Pavelko
Madison, WI 53703                                  Fredrikson & Byron, P.A.
T: (608) 255-7277                                  200 South 6th Street, Suite 4000
F: (608) 255-6006                                  Minneapolis, MN 55402
jschasco@wheelerlaw.com                            T: (612) 492-7000
                                                   F: (612) 492-7077
                                                   lagrimnoti@fredlaw.com
                                                   hwallerpitts@fredlaw.com
                                                   jpavelko@fredlaw.com


Attorneys for Intervenor-Defendants American
Transmission Company LLC and ATC
Management Inc.

/s/ Brian H. Potts
Brian H. Potts
David R. Zoppo
Mary N. Beall
Perkins Coie, LLP
33 East Main Street, Suite 201
Madison, WI 53703
T: (608)663-7460
F: (608) 663-7499
bpotts@perkinscoie.com
dzoppo@perkinscoie.com
mbeall@perkinscoie.com




                                               3
